                             Case 2:20-cv-02247-JCM-NJK Document 22
                                                                 21 Filed 08/26/21
                                                                          08/25/21 Page 1 of 3
                                                                                             4



                        1   FAEGRE DRINKER BIDDLE & REATH LLP
                            TARIFA B. LADDON (Pro Hac Vice)
                        2   tarifa.laddon@faegredrinker.com
                            THEODORE E. O'REILLY (Pro Hac Vice)
                        3   theodore.oreilly@faegredrinker.com
                            1800 Century Park East, Suite 1500
                        4   Los Angeles, CA 90067
                            Telephone: (310) 203-4000
                        5   Fax:         (310) 229-1285

                        6 Attorneys for Defendants
                          BIOMET, INC.; BIOMET ORTHOPEDICS, LLC;
                        7 and BIOMET U.S. RECONSTRUCTION, LLC

                        8 WETHERALL GROUP, LTD.
                          Peter C. Wetherall (Nevada Bar No. 4414)
                        9 pwetherall@wetherallgroup.com
                          9345 West Sunset Road, Suite 100
                       10 Las Vegas, NV 89148
                          Telephone: (702) 838-8500
                       11 Facsimile: (702) 837-5081

                       12   Attorneys for Plaintiff
                            ANGELA BIGGINS
                       13

                       14
                                                       UNITED STATES DISTRICT COURT
                       15
                                                           DISTRICT OF NEVADA
                       16
                            ANGELA J. BIGGINS,                         Case No.: 2:20-cv-02247-JCM-NJK
                       17
                                          Plaintiff,                   Honorable James C. Mahan
                       18                                              Honorable Nancy J. Koppe
                                   vs.
                       19
                          BIOMET, INC.; BIOMET                         JOINT REQUEST FOR EXTENSION
                       20 ORTHOPEDICS, LLC; and BIOMET                 OF TIME TO FILE DISMISSAL
                          U.S. RECONSTRUCTION, LLC;                    PAPERS
                       21
                                          Defendants.                  Complaint Filed: December 11, 2020
                       22

                       23

                       24

                       25

                       26
                       27

                       28
FAEGRE DRINKER BIDDLE &
      REATH LLP
    ATTORNEYS AT LAW
      LOS ANGELES

                                         JOINT REQUEST FOR EXTENSION OF TIME TO FILE DISMISSAL PAPERS
                            Case 2:20-cv-02247-JCM-NJK Document 22
                                                                21 Filed 08/26/21
                                                                         08/25/21 Page 2 of 3
                                                                                            4



                        1          Plaintiff Angela Biggins (“Plaintiff”) and Defendants Biomet, Inc., Biomet
                        2   Orthopedics, LLC, and Biomet U.S. Reconstruction, LLC (“Defendants” and collectively
                        3   with Plaintiff, “the Parties”), by and through their undersigned counsel, hereby request an
                        4   extension of the Court’s August 19, 2021 Order (ECF No. 20) to submit dismissal papers.
                        5   In support of their request, the Parties state as follows:
                        6          The Parties reached an agreement to settle this action and accordingly, on May 6,
                        7   2021 filed a Joint Notice of Settlement with this Court. ECF No. 19. While the
                        8   settlement agreement has now been finalized by both Parties, COVID-19 has presented
                        9   unforeseen challenges that require additional time for the settlement to be funded and
                       10   finalized. At this point, the Defendants anticipate funding this settlement by the end of
                       11   October 2021. Settlement payment is necessary before a stipulation for dismissal and
                       12   release can be effectuated by the Parties. Accordingly, the Parties request an extension of
                       13   the Court’s current August 25, 2021 deadline up to and including November 5, 2021 in
                       14   order for the resolution to be completed and a stipulation of dismissal to be filed with the
                       15   Court. The Parties do not seek to unduly delay the proceedings but need additional time
                       16   to complete the settlement in light of the multiple factors affecting the resolution.
                       17   ///
                       18   ///
                       19   ///
                       20   ///
                       21   ///
                       22   ///
                       23   ///
                       24   ///
                       25   ///
                       26   ///
                       27   ///
                       28   ///
FAEGRE DRINKER BIDDLE &
      REATH LLP
    ATTORNEYS AT LAW
                                                                           2
      LOS ANGELES                       JOINT REQUEST FOR EXTENSION OF TIME TO FILE DISMISSAL PAPERS
                            Case 2:20-cv-02247-JCM-NJK Document 22
                                                                21 Filed 08/26/21
                                                                         08/25/21 Page 3 of 3
                                                                                            4



                        1          WHEREFORE, the Parties respectfully request this Court grant an extension of
                        2   up to and including November 5, 2021 for the Parties to file a stipulation of dismissal in
                        3   this action.
                        4
                            Dated: August 25, 2021                FAEGRE DRINKER BIDDLE & REATH LLP
                        5

                        6

                        7                                         By: /s/ Theodore E. O’Reilly
                                                                      TARIFA B. LADDON
                        8
                                                                      THEODORE E. O'REILLY
                        9
                                                                        Attorneys for Defendants
                       10                                               BIOMET, INC.; BIOMET ORTHOPEDICS,
                                                                        LLC; and BIOMET U.S.
                       11                                               RECONSTRUCTION, LLC
                       12

                       13
                            Dated: August 25, 2021                WETHERALL GROUP, LTD
                       14

                       15

                       16                                         By: /s/ Peter C. Wetherall
                                                                      PETER C. WETHERALL
                       17

                       18                                               Attorneys for Plaintiff
                                                                        ANGELA BIGGINS
                       19

                       20
                               GRANTED. The Court is not inclined, however, to grant
                       21
                               further extensions.
                       22      .
                               IT IS SO ORDERED.
                       23      Dated: August 26, 2021
                               .
                       24
                               .
                       25      ____________________________
                               Nancy J. Koppe
                       26      United States Magistrate Judge
                       27

                       28
FAEGRE DRINKER BIDDLE &
      REATH LLP
    ATTORNEYS AT LAW
                                                                         3
      LOS ANGELES                          JOINT REQUEST FOR EXTENSION OF TIME TO FILE DISMISSAL PAPERS
